 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN JAMES RUSSELL,                               No. 2:17-cv-1918 DB P
12                       Plaintiff,
13            v.                                         ORDER
14    E. ARNOLD, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 4, 2019, the court screened plaintiff’s complaint and granted his request to

21   proceed in forma pauperis. (ECF No. 13). At that time, plaintiff was given the opportunity to do

22   one of the following: (1) file a notice of dismissal, (2) file an amended complaint, or (3) proceed

23   on his complaint as submitted. (See id. at 11).

24          On June 13, 2019, plaintiff filed a notice of voluntary dismissal. (ECF No. 16). In it,

25   plaintiff asks the court to relieve him of payment of the $350.00 filing fee. (Id. at 2).

26          The court shall deny plaintiff’s request that the filing fee in this matter be waived. 28

27   U.S.C. § 1915, which governs in forma pauperis proceedings, does not provide any authority or

28   mechanism for the court to excuse plaintiff from having to pay the filing fee or to return any
                                                        1
 1   portion of it after the action has been dismissed for any reason. See generally 28 U.S.C. § 1915;

 2   see also Soares v. Paramo, No. 3:13-cv-2971 BTM RBB, 2018 WL 5962728, at *2 (S.D. Cal.

 3   Nov. 14, 2018) (citations omitted).

 4           Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for a waiver of the filing

 5   fee made within his notice of dismissal filed June 13, 2019 (see ECF No. 16 at 2), is DENIED.

 6   Dated: June 17, 2019

 7

 8

 9

10   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/russ1981.ifp.waiv.den
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                              2
